DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on May 13, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 2002/0045094) in view of Barnes et al. (US 2002/0197471) and Sugita et al. (US 8,592,076)
	For claim 1:  Yoshino teaches a nonaqueous electrolyte secondary battery comprising a coiled electrode assembly (Yoshino in Fig. 5) and a nonaqueous electrolyte ([0044], the coiled electrode assembly including a positive electrode 21, a negative electrode 12, and a separator 24 interposed between the positive electrode and the negative electrode ([0032]), a positive electrode lead 11 ([0031], [0034]) electrically connected to the positive electrode, a positive electrode insulating tape 42 ([0038]) that covers a portion of the positive electrode (Fig. 7), and the coiled electrode assembly is formed by coiling the positive electrode and the negative electrode with the separator interposed therebetween. (Fig. 5, [0032])  The positive electrode includes a positive electrode current collector 25 ([0033]) that includes a first main surface and a second main surface that is opposed to the first main surface (Fig. 6) and a positive electrode active material layer 26 that is supported by the first main surface and the second main surface (Id.).  The first main surface includes a first exposed section which faces the negative electrode (Fig. 5) and on which the positive electrode active material layer is not arranged, and the positive electrode lead is connected to the first exposed section. ([0038])  The positive electrode lead includes an extension section that protrudes from the first exposed section and an overlapping section (i.e. non-protruding portion of lead attached to the exposed section) that overlaps the first exposed section. (Id., Fig. 8A)  
 	Yoshino discloses covering the positive electrode lead with the positive electrode insulating tape. (Yoshino in [0038])  Yoshino does not explicitly disclose covering at least a portion of the first exposed section and a portion of the overlapping section.  However, the skilled artisan would find obvious to cover at least a portion of the first exposed section and a portion of the overlapping section in view of both these sections being exposed regions (Id.) and would be motivated by the need and desire to protect these exposed regions from a short circuit and in order to maintain electrical insulation. (Id.)  Accordingly, the positive electrode insulating tape includes a first layer 41 that adheres to the first exposed section and to the overlapping section. (Id., Fig. 7)
 	Yoshino does not explicitly teach the positive electrode insulating tape to include a base and a second layer interposed between the base and the first layer.  However, Barnes in the same field of endeavor teaches a tape with a base layer 12 and a second layer 14. (Barnes in ([0054-0055)  The skilled artisan would find obvious to modify Yoshino’s “adhesive tape 42” with the tape of Barnes.  The motivation for such a modification is for a higher degree of thermal resistance and deformation resistance ([0012]) and no loss of adhesion at elevated temperatures. ([0042]) 
	Yoshino does not explicitly teach the second layer to expand when heated above a threshold and including a foaming filler that is in an unexpanded state and is configured to expand when heated above the threshold.  However, Sugita in the same field of endeavor discloses a foaming filler that is in an unexpanded state and is configured to expand when heated above a threshold. (Sugita in col. 2 lines 25-34)  The skilled artisan would find obvious to further modify the second layer of Yoshino with a foaming filler in an unexpanded state that expands when heated above a threshold.  The motivation for such a modification is to allow for heat insulating layers to expand and disperse heat efficiently. (col. 2 lines 38-54)
	For claim 2:  In Barnes, the second layer has a resin (Barnes in ([0042]) so that the second layer of Yoshino would contain the resin and (as already discussed when in view of Sugita) the foaming filler. 
	For claims 3-4:  In Sugita, the foaming filler contains an alkali metal silicate such as sodium silicate, inter alia. (Sugita in col. 5 lines 34-38)
 	For claim 5:  In Sugita, the foaming filler contains aluminum hydroxide, inter alia. (Sugita in col. 7 lines 4-8)   
 	For claim 6:  In Yoshino, the second main surface includes a second exposed section which corresponds to the first exposed section and on which the positive electrode active material layer is not arranged. (Yoshino in Fig. 6)  Yoshino does not explicitly teach at least a portion of the second main surface being covered with the positive electrode insulating tape.  However, as Yoshino discloses this portion being exposed ([0038]), the skilled artisan would find obvious to cover a portion of the second main surface in order to protect this exposed region from a short circuit and in order to maintain electrical insulation. (Id.)  
 	For claim 7:  The extension section of the positive electrode lead protrudes from an interior region of the coiled electrode assembly. (Yoshino in [0034], Figs. 4, 6)
 	For claim 8:  The battery further comprises a negative electrode lead 12 electrically connected to the negative electrode (Yoshino in [0034]), and the positive electrode lead contains aluminum and the negative electrode lead contains copper. ([0066], [0069])
 	For claim 9:  Yoshino does not explicitly teach the mass of the resin with respect to a total amount of the resin and the filler in the second layer.  However, it is asserted that optimization of the relative mass % within the prior art conditions through routine experimentation is within the purview of the skilled artisan.  Determining where the optimum combination of percentages lies is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).
For claim 10:  In Sugita, the thickness on expansion is disclosed as 30 to 600%, and more preferably 50 to 300% (Sugita in col. 6 lines 18-21), which teaches or at least suggests a thickness of the second layer after expansion being 1.5 to 10 times a thickness before expansion.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).




Response to Arguments
Applicant’s arguments filed with the present amendment for Kobe have been considered  and are persuasive in overcoming the ground of rejection relying on this reference. 
However, a new ground of rejection citing Sugita to teach or at least suggest a foaming filler that is in an unexpanded state, and configured to expand when heated above the threshold, is set forth in the present Office action.
 	The examiner notes that arguments for Yoshino and Barnes appear merely to these references not remedying deficiencies in Kobe.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722